DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US Publication No. 2016/0165742).
Regarding claim 1, Shen discloses a server (Figure 1, server 1) comprising: 
a cabinet (chassis 10) provided with a computing node accommodating slot (Figure 2, first accommodation slot 162a) and a plurality of hard disk accommodating slots (Figures 1 and 3 and Paragraph [0022], columns of storage sections 300); 
a computing node (Figures 2-3, motherboard tray 50a) assembled in the computing node accommodating slot (162a), wherein the computing node (50a) is not provided with any hard disk (Paragraph [0025]-[0026], motherboard 60 of tray 50a connected to hard drives 70 of hard drive cage 30 through electrical connection part 200, where 70s are not provided in tray 50a); and 
a plurality of hard disk assemblies (Figures 1 and 3, four columns of hard drives 70) respectively assembled in the plurality of hard disk accommodating slots (Paragraph [0026], columns of hard drives 70 disposed in storage sections 300), wherein each of the plurality of hard disk assemblies (columns of 70s) has a plurality of hard disks (Paragraph [0026], 70s being hard disk drives), and the plurality of hard disks (70s) is electrically connected to the computing node (Paragraph [0026], motherboard 60 of tray 50a connected to hard drives 70 through electrical connection part 200).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Lin (US Publication No. 2015/0106644).
Regarding claim 2, Shen discloses the server according to claim 1, but does not explicitly disclose wherein each of the hard disk assemblies further comprises a hard disk expansion board, the hard disk expansion board is provided with a hard disk expansion controller, the hard disk expansion controller is electrically connected to the hard disks and the computing node, and the computing node obtains hard disk state information of each of the hard disks via the hard disk expansion controller.
Lin teaches a hard disk assembly (Figures 1-2, RAID storage device 15), wherein the hard disk assembly (15) comprises a plurality of hard disks (151a-151n) and a hard disk expansion board (expander control unit 156), the hard disk expansion board (156) is provided with a hard disk expansion controller (SAS expander 1563), the hard disk expansion controller (1563) is electrically connected (Paragraph [0050], “SAS expander 1563 is electrically connected to the hard disks 151a-151n”) to the hard disks (151a-151n) and a computing node (Paragraph [0052], “SAS expander 1563 is configured for controlling the data transfer between the server 11 and the hard disks 151a-151n), and the computing node (11) obtains hard disk state information (see Paragraph [0052]) of each of the hard disks drives (151a-151n) via the hard disk expansion controller (1563).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the expansion board of Lin to the hard drive assemblies of Shen. Doing so would have allowed the hard drive assemblies to effectively control the data transfer between a plurality of hard disks (see Paragraph [0052] in Lin).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Chen (US Publication No. 2014/0189168).
Regarding claim 3, Shen discloses the server according to claim 1, but does not teach wherein each of the hard disk assemblies further comprises a hard disk expansion board, the hard disk expansion board is provided with a hard disk expansion controller, a computing node connection port, a first light emitting device and a second light emitting device, the computing node connection port, the first light emitting device and the second light emitting device are electrically connected to the hard disk expansion controller, the hard disk expansion controller drives the first light emitting device to emit first color light when the computing node is unsuccessfully connected to the computing node connection port, and the hard disk expansion controller drives the second light emitting device to emit second color light when the computing node is successfully connected to the computing node connection port.
However, Chen teaches wherein a hard disk assembly (disk drive module 10) comprising a hard disk (hard disk drive 11) further comprises a hard disk expansion board (indicating device 15), the hard disk expansion board (15) is provided with a hard disk expansion controller (processor 157), a computing node connection port (Paragraph [0012], electrical connection between 11 and 20), a first light emitting device (first indicator 1511), and a second light emitting device (second indicator 1513), the computing node connection port (connection between 11 and 20), the first light emitting device (1511), and the second light emitting device (1513) are electrically connected (through control system 20) to the hard disk expansion controller (157), the hard disk expansion controller (157) drives the first light emitting device (1513) to emit first color light (Paragraph [0015], red light) when the computing node (20) is unsuccessfully connected (Paragraph [0015], 1513 indicating a faulty status connection between 11 and 20) to the computing node connection port (connection between 11 and 20), and the hard disk expansion controller (157) drives the second light emitting device (1511) to emit second color light (Paragraph [0015], green light) when the computing node (20) is successfully connected (Paragraph [0015], 1511 indicating an active status connection between 11 and 20) to the computing node connection port (connection between 11 and 20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the hard disk expansion board of Chen to the hard disk assemblies of Shen. Doing would have allowed a user to visually determine the status of the connection between the hard drives and the computing nodes (see Paragraph [0012] in Chen). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Huang (US Publication No. 2017/0202111), Yang (US Publication No. 2021/0351597), and Tai (US Publication No. 2014/0108829).
Regarding claim 4, Shen discloses server according to claim 1, and further discloses wherein a power control board (power distribution board 90b) but does not teach wherein each of the hard disk assemblies further comprises a power control board and a hard disk expansion board, the power control board is provided with a power source and a first specification voltage converter, the hard disk expansion board is provided with a hard disk expansion controller, a second specification voltage converter and a third specification voltage converter, the power source is electrically connected to the second specification voltage converter and the third specification voltage converter by the first specification voltage converter, and the second specification voltage converter is further electrically connected to the hard disk expansion controller, and the third specification voltage converter is further electrically connected to the hard disks.
However, Huang teaches wherein a hard disk assembly (Figure 2, storage power section 220) comprises a power control board (PSU 222).
Yang teaches wherein a power control board (power converter module 100) is provided with a power source (battery cell package 152A-152B) and a first specification voltage converter (converter circuit 130). 
Tai teaches a hard disk assembly (Figure 3, external storage device 1b) comprising a plurality of hard disks (hard disks 10) and a hard disk expansion board (comprised of control unit 12a, bridge unit 14, and voltage converter circuit 18b) is provided with a hard disk expansion controller (RAID controller 122), a second specification voltage converter (fourth converter element 188) and a third specification voltage converter (fifth converter element 190), wherein a power source (Paragraph [0035], electronic device 9 supplying power) is electrically connected (through connection port 16) to the second specification voltage converter (188) and the third specification voltage converter (190), and the second specification voltage converter (188) is further electrically connected to the hard disk expansion controller (122), and the third specification voltage converter (190) is further electrically connected (through bridge unit 14 and control unit 12) to the hard disks (10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the power board of Shen to be combined with the hard disk assemblies as taught in Huang, because one of ordinary skill in the art would have recognized that the server of the claimed invention would perform the same operation as the server from Shen as modified by Huang. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the power board with the hard disk assemblies considering it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the power source and first converter of Yang to the power board of Shen, and to have combined expansion board and second and third converters of Tai to hard disk assembly of Shen such that the power source was electrically connected to the second and third voltage converter through the first voltage converter. Combining the power source and first converter of Yang would have provided the server with usable power (see Paragraph [0023] in Yang) even with a primary, AC power supply is unavailable (see Paragraph [0019] in Yang). Combining the expansion board and second and third converters of Tai would have allowed the hard disks to have different storage modes for increased transmission efficiency (see Paragraph [0017] in Tai) and to supply usable power to the internal components of the hard disk assembly (see Paragraphs [0047]-[0054]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Lin (US Publication No. 2015/0106644), Tian (US Publication No. 2014/0167511), Chen (US Publication No. 2011/0119686), and Chang (US Publication No. 2013/0230411).
Regarding claim 5, Shen discloses the server according to claim 1, wherein the server comprises a plurality of fans (fan assembly 90a) and a fan control board (fan control board 90c), but does not teach wherein each of the hard disk assemblies further comprises a hard disk expansion board, a plurality of fans, and a fan control board, the hard disk expansion board is provided with a hard disk expansion controller, the fan control board is provided with a fan control chip, the fan control chip is electrically connected to the plurality of fans and the hard disk expansion controller, and the computing node transmits an updated program to the fan control chip by the hard disk expansion controller and obtains fan state information from each of the fans.
Lin teaches a server (server system 1) wherein each of the hard disk assemblies (Figure 2, RAID storage device 15) comprising a plurality of hard disks (hard disks 151a-151n), a hard disk expansion board (expander control unit 156), a plurality of fans (fans 152), the hard disk expansion board (156) is provided with a hard disk expansion controller (SAS expander 1563), the wherein the plurality of fans (152s) are electrically connected to the hard disk expansion controller (Paragraph [0050], 1563 of 156 being electrically connected to fans 152). 
Tian teaches a fan control board (100) connected to a plurality of fans (fans 202), wherein the fan control board (100) is provided with a fan control chip (Figure 2, control chip 104). 
Chen teaches wherein a computing node (computer host 100) transmits an updated program (Paragraph [0030], application program 110 controlling fans) to a fan control unit (control unit 24) by a hard disk expansion controller (bridge 23).
Chang teaches wherein a computing node (motherboard 50 with BIOS chip 20) that obtains fan state information (Paragraph [0011] and Figure 2, speed wire transmits speed data of the cooling fan 10 to the BIOS chip 20) from each of the fans (fan blade 100 and drive 110).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the plurality of fans and combined the expansion controller of Lin to the hard drive assemblies of Shen, arranged the fan controller board between the expansion controller and plurality of fans as taught in Tian, and configured the computing node of Shen to transmit programs and obtain information from the fans as taught in Chen and Chang. 
Combining the expansion controller to the hard disk assemblies would have allowed the user to regulate the power consumption of the plurality of hard disks in the hard disk assembly (see Paragraphs [0008]-[0009] in Lin). Combining the fan control chip to the fan control board would have allowed of the fans to be turned on sequentially to decrease the instantaneous power draw (see Paragraph [0008] in Tian). Configuring the computing node to transmit programs and obtain information from the fans would have allowed the server device to control the fan speed based on the operating temperatures of the hard disks (see Paragraph [0037] in Chen) and control the default fan speeds based on the control curve specific to the fan manufacture (see Paragraphs [0011]-[0013] in Chang). 
Because Lin teaches a plurality of fans arranged with hard disk assemblies and because Chen teaches a fan control board arranged between the expansion controller and plurality of fans, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the plurality of fans and the fan control board with the hard disk assemblies as taught in Lin and Chen, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Han (US Publication No. 2020/0057482).
Regarding claim 6, Shen discloses the server according to claim 1, further comprising an midplane expansion board (transfer board 20), the midplane expansion board (20) is provided with a computing node connection port (Paragraph [0024], 50a connected to electrical connection part 200 of 20) and a plurality of hard disk assembly connection ports (Paragraph [0026], 70s connected to electrical connection part of 200 of 20), the computing node (50a) is electrically connected to the computing node connection port (see Paragraph [0024]), and each of the hard disk assembly connection ports (connection points between 70s and 200) is electrically connected to one of the hard disk assemblies (see Paragraph [0026]).
Shen does not explicitly teach wherein the midplane expansion board is an inter-integrated circuit bus expansion board. However, Han teaches midplane expansion board (plane bus 11), wherein the midplane board (11) is an inter-integrated circuit bus expansion board (Paragraph [0013], PCIE buses 111 and 112 of plane 11 configured to receive I2C signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the midplane connections of Shen with the I2C expansion connections taught in Han according to known methods to yield the predictable result of providing an electrical connection between hard disks and a computing node.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Huang (US Publication No. 2013/0131885). 
Regarding claim 7, Shen discloses a server comprising: a cabinet (chassis 10) provided with a first computing node accommodating slot (first accommodating zone 162a), a second computing node accommodating slot (second accommodation zone 162b) and a hard disk accommodating slot (Figure 3 and Paragraph [0022], plurality of storage sections 300 in hard disk drive cage 30); a first computing node (motherboard tray 50a) assembled in the first computing node accommodating slot (162a), wherein the first computing node (162a) is not provided with any hard disk (hard disks of 70 not located in 162a); and a second computing node (motherboard tray 50b) assembled in the second computing node accommodating slot (162b), wherein the second computing node (50b) is not provided with any hard disk (hard disks of 70 not located in 162a); wherein a first working state of the first computing node (50a) is synchronized (see Paragraph [0025], where 50a and 50b are in electronic communication through connection part 200) with a second working state of the second computing node (50b); and a hard disk assembly (Figure 1, columns of hard disk drives 70) assembled in the hard disk accommodating slot (300), wherein the hard disk assembly (columns of hard disk drives 70) comprises a plurality of hard disks (hard disks 70), and the hard disks (70s) are electrically connected to the first computing node (50a) and the second computing node (50b). 
Shen does not explicitly disclose a network interface controller connected to the first computing node and the second computing node.
However, Huang teaches a first computing node (Figure 1, first motherboard 50) and a second computing node (second mother board 50), wherein a network interface controller (NIC 57) connected to the first computing node (first 50) and the second computing node (second 50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the NICs of Huang to the first and second computing nodes of Shen. Doing so would have allowed the compute nodes establish network connections an external host device. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Huang (US Publication No. 2013/0131885) and Lin (US Publication No. 2015/0106644). 
Regarding claim 8, Shen in view of Huang teaches the server according to claim 7, but does not disclose wherein the hard disk assembly further comprises a hard disk expansion board, the hard disk expansion board is provided with a hard disk expansion controller, the hard disk expansion controller is electrically connected to the hard disks, the first computing node and the second computing node, and the first computing node and second computing node obtains hard disk state information of each of the hard disks by the hard disk expansion controller.
Lin teaches a hard disk assembly (Figures 1-2, RAID storage device 15), wherein the hard disk assembly (15) comprises a plurality of hard disks (151a-151n) and a hard disk expansion board (expander control unit 156), the hard disk expansion board (156) is provided with a hard disk expansion controller (SAS expander 1563), the hard disk expansion controller (1563) is electrically connected (Paragraph [0050], “SAS expander 1563 is electrically connected to the hard disks 151a-151n”) to the hard disks (151a-151n) and a computing node (Paragraph [0052], “SAS expander 1563 is configured for controlling the data transfer between the server 11 and the hard disks 151a-151n), and the computing node (11) obtains hard disk state information (see Paragraph [0052]) of each of the hard disks drives (151a-151n) via the hard disk expansion controller (1563).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the expansion board of Lin to the hard drive assemblies of Shen modified by Huang, such that the expansion boards were connected to both computing nodes through the transfer board of Shen. Doing so would have allowed the hard drive assemblies to effectively control the data transfer between a plurality of hard disks (see Paragraph [0052] in Lin).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Huang (US Publication No. 2013/0131885), Huang (US Publication No. 2017/0202111, hereinafter Huang ‘111), Yang (US Publication No. 2021/0351597), and Tai (US Publication No. 2014/0108829).
Regarding claim 9, Shen in view of Huang teaches the server according to claim 7, wherein the hard disk assembly further comprises a power control board and a hard disk expansion board, the power control board is provided with a power source and a first specification voltage converter, the hard disk expansion board is provided with a hard disk expansion controller, a second specification voltage converter and a third specification voltage converter, the power source is electrically connected to the second specification voltage converter and the third specification voltage converter by the first specification voltage converter, the second specification voltage converter is further electrically connected to the hard disk expansion controller, and the third specification voltage converter is further electrically connected to the hard disks.
However, Huang ‘111 teaches wherein a hard disk assembly (Figure 2, storage power section 220) comprises a power control board (PSU 222).
Yang teaches wherein a power control board (power converter module 100) is provided with a power source (battery cell package 152A-152B) and a first specification voltage converter (converter circuit 130). 
Tai teaches a hard disk assembly (Figure 3, external storage device 1b) comprising a plurality of hard disks (hard disks 10) and a hard disk expansion board (comprised of control unit 12a and voltage converter circuit 18b) is provided with a hard disk expansion controller (RAID controller 122), a second specification voltage converter (fourth converter element 188) and a third specification voltage converter (fifth converter element 190), wherein a power source (Paragraph [0035], electronic device 9 supplying power) is electrically connected (through connection port 16) to the second specification voltage converter (188) and the third specification voltage converter (190), and the second specification voltage converter (188) is further electrically connected to the hard disk expansion controller (122), and the third specification voltage converter (190) is further electrically connected (through bridge unit 14 and control unit 12) to the hard disks (10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the power board of Shen to be combined with the hard disk assemblies as taught in Huang ‘111, because one of ordinary skill in the art would have recognized that the server of the claimed invention would perform the same operation as the server from Shen as modified by Huang and Huang ‘111. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the power board with the hard disk assemblies considering it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the power source and first converter of Yang to the power board of Shen as modified by Huang, and to have combined expansion board and second and third converters of Tai to hard disk assembly of Shen as modified by Huang such that the power source was electrically connected to the second and third voltage converter through the first voltage converter. 
Combining the power source and first converter of Yang would have provided the server with usable power (see Paragraph [0023] in Yang) even when a primary, AC power supply is unavailable (see Paragraph [0019] in Yang). Combining the expansion board and second and third converters of Tai would have allowed the hard disks to have different storage modes for increased transmission efficiency (see Paragraph [0017] in Tai) and to supply usable power to the internal components of the hard disk assembly (see Paragraphs [0047]-[0054]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2016/0165742) in view of Huang (US Publication No. 2013/0131885), Lin (US Publication No. 2015/0106644), Tian (US Publication No. 2014/0167511), Chen (US Publication No. 2011/0119686), and Chang (US Publication No. 2013/0230411).
Regarding claim 10, Shen in view of Huang teaches the server according to claim 7, wherein the server (in Shen) comprises a plurality of fans (fan assembly 90a) and a fan control board (fan control board 90c), but does not teach wherein each of the hard disk assemblies further comprises a hard disk expansion board, a plurality of fans, and a fan control board, the hard disk expansion board is provided with a hard disk expansion controller, the fan control board is provided with a fan control chip, the fan control chip is electrically connected to the plurality of fans and the hard disk expansion controller, the first computing node or second computing node transmits an updated program to the fan control chip by the hard disk expansion controller and the first computing node and second computing node obtains fan state information from each of the fans.
Lin teaches a server (server system 1) wherein each of the hard disk assemblies (Figure 2, RAID storage device 15) comprising a plurality of hard disks (hard disks 151a-151n), a hard disk expansion board (expander control unit 156), a plurality of fans (fans 152), the hard disk expansion board (156) is provided with a hard disk expansion controller (SAS expander 1563), the wherein the plurality of fans (152s) are electrically connected to the hard disk expansion controller (Paragraph [0050], 1563 of 156 being electrically connected to fans 152) (see also Figures 3). 
Tian teaches a fan control board (100) connected to a plurality of fans (fans 202), wherein the fan control board (100) is provided with a fan control chip (Figure 2, control chip 104). 
Chen teaches wherein a computing node (computer host 100) transmits an updated program (Paragraph [0030], application program 110 controlling fans) to a fan control unit (control unit 24) by a hard disk expansion controller (bridge 23).
Chang teaches wherein a computing node (motherboard 50 with BIOS chip 20) that obtains fan state information (Paragraph [0011] and Figure 2, speed wire transmits speed data of the cooling fan 10 to the BIOS chip 20) from each of the fans (fan blade 100 and drive 110).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the plurality of fans and combined the expansion controller of Lin to the hard drive assemblies of Shen, arranged the fan controller board between the expansion controller and plurality of fans as taught in Tian, and configured the first and second computing nodes of Shen as modified by Huang to transmit programs and obtain information from the fans as taught in Chen and Chang. 
Combining the expansion controller to the hard disk assemblies would have allowed the user to regulate the power consumption of the plurality of hard disks in the hard disk assembly (see Paragraphs [0008]-[0009] in Lin). Combining the fan control chip to the fan control board would have allowed of the fans to be turned on sequentially to decrease the instantaneous power draw (see Paragraph [0008] in Tian). Configuring the first and second computing nodes to transmit programs and obtain information from the fans would have allowed the server device to control the fan speed based on the operating temperatures of the hard disks (see Paragraph [0037] in Chen) and control the default fan speeds based on the control curve specific to the fan manufacture (see Paragraphs [0011]-[0013] in Chang). 
Because Lin teaches a plurality of fans arranged with hard disk assemblies and because Chen teaches a fan control board arranged between the expansion controller and plurality of fans, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the plurality of fans and the fan control board with the hard disk assemblies as taught in Lin and Chen, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sorenson (US Patent No. 8929024) teaches an expansion control module attached to plurality of hard disks drives to communicate state information from the hard drives to a computing node. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841